      Case 4:20-cv-00022-MW-MJF Document 14 Filed 10/27/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

GEROME LUIS RANDAULPH,

             Plaintiff,

v.                                             CASE NO.: 4:20cv22-MW/MJF

LEON COUNTY SHERIFF OFFICE
and
KAREN BODIFORD,

          Defendants.
_________________________/

         ORDER ADOPTING REPORT AND RECOMMENDATION

      On August 26, 2020, the Magistrate entered a report and recommendation

recommending that Plaintiff’s Complaint be dismissed for failure to state a claim.

ECF No. 10. Plaintiff then filed a notice of appeal. ECF No. 11. This Court then

entered an order on Plaintiff’s notice of appeal. ECF No. 13. In that order, this Court

noted that the Magistrate’s report and recommendation was a non-final order and

was not subject to appeal. Further, this Court noted that the deadline to file objections

to the Magistrate’s report and recommendation had run. Still, this Court gave

Plaintiff until October 26, 2020 to file objections. Plaintiff has filed no objections.

      This Court has considered, without hearing, the Magistrate’s report and

recommendation, ECF No. 10.

      Accordingly,
Case 4:20-cv-00022-MW-MJF Document 14 Filed 10/27/20 Page 2 of 2




IT IS ORDERED:

 1. The report and recommendation, ECF No. 10, is ACCEPTED and

    ADOPTED as this Court’s opinion.

 2. The Clerk must enter judgment stating “This action is dismissed without

    prejudice for failure state a claim upon which relief can be granted.”

 3. The Clerk must close the file.

SO ORDERED on October 27, 2020.
                                s/Mark E. Walker
                                Chief United States District Judge




                                     2
